Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. Applicant’s arguments are broader than the present claim.  Applicant contends that Gangl “does not have removable weights as claimed”. This is not persuasive because the weights of Gangl et al. are clearly removable from the frame (Fig. 1B shows screws 86 and 46 which holds the endcaps 76 and 30 on the rod 12, if the screw were removed, the weights 24 would them be able to be removed) (see, at least, Fig 1B and par. 0024). Furthermore, it has been held that “if it were considered desirable for any reason to obtain access to the end [] to which the cap is applied, it would be obvious to make the cap removable for that purpose”. In re Dulberg, 289 F.2d522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangl et al. US 2013/0319217.
Gangl et al. discloses a firearm bolt assembly for a self-loading firearm comprising: an elongated bolt carrier frame defining a frame axis (Fig 3B, 106); the frame having an elongated frame portion (12, 30, 98); a forward end of the frame having structure to receive a bolt (Fig 3B, 130); a plurality of separate weights removably (via bolt 46 or bolt 86) connected to the frame (Fig 2B; weights 24 are connected to the frame via threads 122 of extension tube 114 and elements 116 and 104) each defining an aperture encompassing the frame portion (see at least Fig. 1B); an O-ring (i.e. a toroidal elastomeric ring) positioned between each of the weights (Fig 3A, 26); and the weights being movable at least slightly with respect to the frame and to each other for movement along the axis (Para 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641